EXHIBIT 10.1



Chairman of the Board Appointment Agreement



This Chairman of the Board Appointment Agreement (the "Agreement") is entered
into as of the 18th day of January 2008 (the "Effective Date"), between Zion Oil
& Gas, Inc., a Delaware corporation with offices at 6510 Abrams Road, Suite 300,
Dallas, Texas, (the "Company") and John M. Brown of 600 St. Emelion Ct., Irving,
Texas, (the "Chairman") (collectively referred to as the "Parties").



WHEREAS, the Company was established in April 2000 by the Chairman for the
purpose of engaging in oil and gas exploration and production in Israel; and



WHEREAS, since its establishment, the Chairman has been serving as Chairman of
the Company at the pleasure of the Board of Directors of the Company (the
"Board") and on terms set from time to time by resolution of the Board; and



WHEREAS, by approval of the Board on December 4, 2007, being recognized that (i)
the Company is still in its development stage, (ii) without the Chairman's
vision and dedication, the Company would neither have been established nor
succeeded in achieving what has been achieved to date in terms of management,
operations and development of and access to its shareholder base, and (iii)
during the Company's development stage, the continued availability of the
Chairman's vision and guidance in those matters for which the Company's
Nominating and Corporate Governance Committee and Compensation Committee are
responsible is in the best interest of the Company and its shareholders, that
following January 1, 2008, in accordance with the Resolutions of the Board taken
on June 20, 2007, the Chairman continue to serve as a member and Chairman of the
Nominating and Corporate Governance and the Compensation Committees pursuant to
the exceptional and limited circumstances exceptions as provided in Sections
804(b) and 805(b), respectively, of the Rules of the American Stock Exchange;
and



WHEREAS, the Company, pursuant to the Board's instructions, and the Chairman
desire to regularize their relationship and, in that context, the Company
desires (as expressed by and subject to the decision of the Board) to continue
the appointment of the Chairman and the Chairman desires to continue to serve
the Company in the capacity of Chairman of the Board and Chairman of the
Nominating and Corporate Governance Committee and Compensation Committee in
accordance with the terms and conditions set forth in this Agreement, in all
cases such appointment being expressly subject to the decisions of the Board and
the rights of the Company's stockholders under the laws of the State of
Delaware.



NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:



1. Appointment; Extent and Nature of Duties



1.1 Appointment and Duties. Subject to the terms and provisions of this
Agreement, the Chairman shall be appointed as Chairman of the Board and, subject
to the rules and regulations of the American Stock Exchange, Chairman of the
Nominating and Corporate Governance Committee and Compensation Committee of the
Company. Such appointment is expressly subject to the Board's decision, in its
discretion, to continue the appointment of the Chairman and is further subject
to all rights and privileges accorded to the Company's stockholders under law to

1



--------------------------------------------------------------------------------



remove or replace Chairman, The Chairman shall undertake the responsibilities
and exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar capacity. The Chairman shall be under the direct
supervision, and comply with the directives, of the Board of the Company.





1.2 Charitable Foundations. The Company has initiated the establishment of two
charitable foundations or equivalent not-for-profit entities, one to be
established in Israel and one to be established in the United States or such
other jurisdiction as may be determined by the Board (the "Charitable
Foundations"), to each of which the Company intends to assign or transfer the
equivalent of a 3% overriding royalty or equivalent net profits interest.
Subject to legal requirements as reasonably determined by the Company, the
Company shall take all reasonable steps to appoint the Chairman to represent the
Company in all matters concerning the establishment and organization of the
Charitable Foundations and to appoint the Chairman as the Chairman of the board
of trustees or board of directors or equivalent governing body as may be
established to supervise the activities of the Charitable Foundations (the
"Governing Bodies"). Nothing in the Agreement shall be deemed to estop the
Chairman from receiving director fees from either or both of the Charitable
Foundations in such manner and amounts as shall be determined in accordance with
the organizational documentation of each of the Charitable Foundations. The
Chairman's term as Chairman of the Governing Bodies shall not be coextensive
with the Term of this Agreement,and shall continue notwithstanding the
termination of this Agreement. The terms governing Chairman's position with the
Governing Bodies shall be specified in the Governing Bodies constituting
documents.



1.3 Rules and Regulations. The Chairman shall be bound by and shall faithfully
observe and abide by all the rules and regulations of the Company from time to
time in force which are brought to his notice including insider trading policies
and underwriter lock ups, from time to time in force which are brought to his
notice.

2. Term and Termination



2.1 Term. The initial term of appointment under this Agreement shall be for the
period commencing on the Effective Date and ending on December 31, 2009 (the
"Initial Term").



2.2 Termination by the Company. Notwithstanding the aforesaid, the Chairman's
appointment may be terminated under the following circumstances:



2.2.1 For Disability. The Company may, upon ninety (90) days prior written
notice, terminate Chairman's appointment after having established the Chairman's
Disability. For purposes of this Agreement, "Disability" means a physical or
mental infirmity which impairs the Chairman's ability to substantially perform
his responsibilities pursuant to this Agreement which infirmity continues for a
period of at least 120 days in any 365 day period. Upon termination for
disability, the Company shall continue to pay Chairman all fees and benefits
hereunder for the remainder of the Term.



2.2.2. For Cause. The Company may terminate the Chairman's appointment for Cause
upon written notice to the Chairman in which notice the basis for termination
shall be set forth. A termination for "Cause" is a termination due to a serious
breach of trust, including, but not limited to, theft, embezzlement,
self-dealing, prohibited disclosure to unauthorized persons or entities of
confidential or propriety information of or relating to the Company or the
engaging by Chairman in any prohibited business competitive with the business of
the Company and its subsidiaries, affiliates or associated entities.

2



--------------------------------------------------------------------------------





2.2.3 Termination Other Than For Cause. The Company may terminate the
appointment of the Chairman other than for Cause at its discretion and at any
time on ninety (90) days prior written notice or forthwith if at any time
Chairman is not reelected by shareholders or is removed from the board by
shareholders or if the Board subsequently elects (in its sole discretion) to
discontinue such appointment.



2.3 Termination by Chairman. The Chairman may terminate this Agreement and his
relationship with the Company at his discretion and at any time on ninety (90)
days prior written notice.



2.4 Relationship during Notice Period



2.4.1 For purposes hereof, the term "Notice Period" shall mean the period
between the giving of any Notice of Termination and the effective date of such
notice as provided by sections 2.2 and 2.3 above or between the date of notice
of intent not to extend the Term and the date of termination of the Term as
provided for in section 2.1 above.



2.4.2 During any Notice Period pursuant to section 2.2.3 above, the Chairman
shall continue to fulfill his duties, hereunder, as a Chairman of the Board and
Chairman of the Nominating and Corporate Governance Committee and Compensation
Committee; provided, however, that the Company shall have the right in its
discretion to ask the Chairman to cease his duties during all or any part of the
Notice Period, in which case and without derogating from the Chairman's right to
Fees pursuant to sections 2.5.1 and 2.5.2 below to the extent applicable, the
Company shall redeem such portion of the Notice Period for which the Company
shall have waived its right to the duties of the Chairman (the "Waived Period")
by payment to the Chairman of an amount equal to the Chairman's fees for the
Waived Period, plus such amounts to which the Company is obligated pursuant to
sections 4 and 5 below.



2.4.3 In the event the Chairman continues his duties during the Notice Period,
he shall cooperate with the Company to ensure an orderly transfer of his
responsibilities.



2.4.4 In the event the Chairman gives notice of termination pursuant to section
2.3 above or of his intention not to extend the Term pursuant to section 2.1
above, and does not continue to work during all or any part of the Notice
Period, the Chairman shall forfeit his fees for said portions of the Notice
Period during which he does not perform his duties. The Company shall have the
right to deduct such amount from all and any fees due and owing the Chairman
from the Company.



2.5 Fees in the Event of Termination



2.5.1 Termination Other Than for Cause or Disability. Without derogating from
the rights of the Chairman to fees during the Notice Period as provided in
section 2.4 above, the Chairman shall be entitled to his fees in the event of
termination, other than for Cause or due to Disability, in an amount equal to:



(a) all fees pursuant to section 3 below and Benefits as provided in section 4.1
below, to which the Chairman would otherwise have been entitled if he had
remained with the Company for the portion of the Term during which this
Agreement would have remained in effect but for its termination as aforesaid,
and



(b) an amount equal to six (6) monthly payments of fees, as defined in section 3
below.

3



--------------------------------------------------------------------------------





Removal by the Board of the Chairman from the position of Chairman of the
Nominating and Corporate Governance Committee and/or Compensation Committee of
the Company shall not be considered as Termination Other Than for Cause.

2.6 Full and Final Release. In order to be eligible for the payments as set
forth in this Section 2 the Chairman must (i) execute and deliver to the Company
a general release, in a form satisfactory to the Company and Chairman, and (ii)
be and remain in full compliance with his obligations under this Agreement.

2.7 Return of Property. Upon the termination of the Chairman 's employment for
any reason whatsoever, the Chairman shall at once deliver or cause to be
delivered to the Company all books, documents, effects, money, computer
equipment, computer storage media, securities or other property belonging to the
Company or for which the Company is liable to others, which are in the
possession, charge, control or custody of the Employee.

2,8 Provisions Which Operate Following Termination. Notwithstanding any
termination of this Agreement for any reason whatsoever, provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect.

2.9 Board. The termination of Chairman's position as chairman of the board of
directors hereunder for any reason shall automatically be deemed as Chairman's
resignation (to extent Chairman serves in such capacity) from the Board of
Directors (and any committees thereof) of the Company and any affiliates without
any further action, except when the Board shall, in writing, request a
continuation of duty as a director in its sole discretion.



3. Director's Fees



The Company shall pay the Chairman a monthly director's fee (the "Fee") of US
$12,000 (US $144,000 annually) with a minimum amount of US $2,000.00 payable on
the first business day of each month during the term of the Agreement with the
remaining amount of each month's balance payable as mutually agreed by the
parties.



4. Benefits



4.1 Cellular Phone. Commencing January 1, 2008, the Company shall provide the
Chairman with a Company cellular phone for Company business. Until such time as
the Company purchases or leases cellular phones on its own account, the Company
shall reimburse the Chairman his expenses in maintaining and using one cellular
phone (one number).



4.2 Expenses. The Chairman shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the performance of his duties
hereunder in accordance with the expense reimbursement policy adopted by the
Board or with the prior approval of the Company's Management Executive
Committee.



4.3 Outside Office. If the Chairman relocates to a residence outside of the
Dallas County area, he may have the option to maintain an office near his
residence and be entitled to receive $1,000.00 per month for rental expenses and
$1,000.00 per month for secretarial services.



5. Proprietary Information

4



--------------------------------------------------------------------------------





5.1 The Chairman acknowledges and agrees that, in the course of his duties with
the Company, he will have access to confidential and propriety information of
the Company regarding, without limitation, the business, financial, research,
exploratory, engineering, production, marketing and sales activities of the
Company. Such information, whether documentary, written, oral or computer
generated, shall be deemed to be and referred to as "Proprietary Information".



5.2 Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form,
but excluding information that: (i) was known to the Chairman prior to his
association with the Company and can be so proven; (ii) shall have appeared in
any printed publication or patent or shall have become a part of the public
knowledge except as a result of a breach of this Agreement by the Chairman;
(iii) shall have been received by the Chairman from a third party having no
obligation to the Company; (iv) reflects general skills and experience gained
during the Chairman's engagement by the Company; or (v) reflects information and
data generally known within the industries or trades in which the Company
transacts business.



5.3 The Chairman agrees and declares that all Proprietary Information, patents
and other rights in connection therewith shall be the sole property of the
Company and its assigns. At all times, both during this Agreement and for a
period of five (5) years after its termination, the Chairman will keep in
confidence and trust all Proprietary Information, and the Chairman will not use
or disclose any Proprietary Information or anything relating to it without the
written consent of the Company, except as may be necessary in the ordinary
course of performing the Chairman's duties hereunder and in the best interests
of the Company.



5.4 Upon termination of this Agreement with the Company, the Chairman will
promptly deliver to the Company all documents and materials of any nature
pertaining to his duties with the Company, and he will not take with him any
documents or materials or copies thereof containing any Proprietary Information.



5.5 The Chairman recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company's part to maintain the confidentiality of such information and to
use it only for certain limited purposes. At all times, both during this
Agreement and after its termination, the Chairman undertakes to keep and hold
all such information in strict confidence and trust, and he will not use or
disclose any of such information without the prior written consent of the
Company, except as may be necessary to perform his duties for the Company and
consistent with the Company's agreement with such third party. Upon termination
of this Agreement with the Company, the Chairman shall act with respect to such
information as set forth in Section 5.4 mutatis mutandis.



5.6 The Chairman's undertakings in this section 5 shall remain in full force and
effect in accordance with their terms after termination of this Agreement or any
renewal thereof.



6. Indemnification and Insurance



6.1 The Company shall indemnify the Chairman against, and hold him harmless,
from any and all judgments, penalties (including excise and similar taxes),
fines, settlements and expenses (including attorney's fees and court costs)
actually and reasonably incurred by him in connection with any action, suit or
proceeding whether civil, criminal, administrative, arbitrative or
investigative, any appeal in such an action, suit or proceeding whether or not
by or in the right of the Company to which the Chairman is or may be made a
party or is or shall be threatened to be made a party by reason of the fact that
the Chairman is a director and/or agent of the Company or is or was serving at
the request of the Company as a director, officer, partner, venturer,
proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, sole proprietorship, trust, nonprofit
entity, employee benefit plan or other enterprise, to the fullest extent
permitted by any applicable law, and such indemnity shall inure to the benefit
of the heirs, executors and administrators of the Chairman.

5



--------------------------------------------------------------------------------





6.2 The right to indemnification under this section 7 shall include the
Chairman's right to be paid by the Company the expenses incurred in defending
any such proceeding in advance of its disposition; provided, however, that, if
the applicable law requires, the payment of such expenses incurred by the
Chairman in advance of the final disposition of a proceeding shall be made only
upon delivery to the Company of an undertaking, by or on behalf of the Chairman,
to repay all amounts so advanced if it shall ultimately be determined that the
Chairman is not entitled to be indemnified under this section 6 or otherwise.



6.3 The Company shall purchase and maintain insurance coverage in an amount to
be determined from time to time by the Board taking into account the nature and
extent of the Company's activities and the cost of coverage, but in no event
less than that maintained by the Company for any other director or executive
officer of the Company, on behalf of the Chairman in his capacity as director of
the Company and, if he so serves at the request of the Company, as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against any legally insurable liability asserted
against the Chairman and incurred by the Chairman in any such capacity, or
arising out of the Chairman's status as such.



7. Taxes



Any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the Fees (section 3 above) or with Benefits (section 4 above)
or with any other payment to which the Chairman is entitled under this Agreement
will be borne by the Chairman and, except as otherwise expressly set out in this
Agreement, the Chairman shall be solely liable for all such taxes, fees and
other liabilities.



8. Mutual Representations



8.1 The Chairman represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.



8.2 The Company represents and warrants to the Chairman that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person or entity.



8.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).



9. Notice; Addresses



9.1 The addresses of the parties for purposes of this Agreement shall be the
addresses set forth above, or any other address which shall be provided by due
notice given in accordance with the provisions of section 9.2 below.

6



--------------------------------------------------------------------------------





9.2 All notices in connection with this Agreement shall be sent by registered
mail or delivered by hand or courier service to the addresses set forth above,
and shall be deemed to have been delivered to the other party at the earlier of
the following two dates: (a) if sent by registered mail or courier service, as
aforesaid, three (3) business days from the date of mailing; and (b) if
delivered by hand - upon actual delivery or proffer of delivery (in the event of
a refusal to accept it) at the address of the addressee. Delivery by cable,
telex, facsimile or other electronic communication shall be sufficient and be
deemed to have occurred upon electronic confirmation of receipt, with copy sent
by first class mail.



10. Miscellaneous



10.1 Headings are included for reference purposes only and are not to be used in
interpreting this Agreement.



10.2 No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms or conditions hereof.



10.3 No determination of the invalidity or unenforceability of any provision of
this Agreement shall affect the remaining provisions hereof unless the business
purpose of this Agreement is substantially frustrated thereby.



10.4 This Agreement is personal and non-assignable by the Chairman. It shall
inure to the benefit of any corporation or other entity with which the Company
shall merge or consolidate or to which the Company shall lease, sell or
otherwise transfer all or substantially all of its assets, and may be assigned
by the Company to any affiliate of the Company or to any corporation or entity
with which such affiliate shall merge or consolidate or which shall lease or
acquire all or substantially all of the assets of such affiliate. Any assignee
must assume all the obligations of the Company hereunder, but such assignment
and assumption shall not serve as a release of the Company.



10.5 This Agreement is the only agreement between the parties on the subject
matter of this Agreement and supersedes and replaces all other agreements,
whether written or oral, between the parties, concerning the subject matter of
this Agreement.



10.6 It is hereby agreed between the parties that the laws of the State of Texas
shall apply to this Agreement and that the sole and exclusive place of
jurisdiction in any matter arising out of or in connection with this Agreement
shall be in the courts of appropriate jurisdiction in the County of Dallas,
Texas.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



ZION OIL & GAS, INC.





By:

/s/ K Siegel



/s/ John M. Brown

Name:

Kent Siegel



John M. Brown

Title:

Lead Independent Board Director





